Citation Nr: 1530223	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial disability rating for PTSD, evaluated as 70 percent disabling prior to December 4, 2010, and as 30 percent disabling from December 4, 2010, forward.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

E. T., Ph.D., CRC


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an August 2012 rating decision by the VA RO in Nashville, Tennessee.  Jurisdiction over the Veteran's claims file remains with the Nashville RO.

Dr. E.M., a private psychologist, provided testimony at a February 2015 hearing before the undersigned Veterans Law Judge at VA's central office in Washington, D.C.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A March 11, 2004 VA psychiatry attending note indicates that the Veteran was diagnosed with PTSD based on his in-service stressor.  

2.  From December 4, 2010, forward, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  

3.  At no time during the initial rating period on appeal has the Veteran's PTSD manifested total occupational and social impairment.  

4.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 2004 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met for the rating period from December 4, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).





[CONTINUED ON NEXT PAGE]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  He has not made any specific contentions in this regard.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

The Veteran filed an original claim of entitlement to service connection for PTSD in March 2004.  In the March 2011 rating decision that is the subject of this appeal, the RO granted service connection for PTSD, effective from March 19, 2004, the date the Veteran's claim for service connection was received.  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim for service connection prior to the filing of the claim for service connection received on March 19, 2004.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to March 19, 2004, indicating intent to file a claim of entitlement to service connection for PTSD.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  

In this case, a March 11, 2004 VA psychiatry attending note indicates that the Veteran was diagnosed with PTSD based on his in-service stressor by a VA staff psychiatrist.  The Board concludes that the March 11, 2004 VA treatment note constitutes an informal claim for benefits.  Moreover, the Board finds that March 11, 2004 is the date that entitlement arose.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the appropriate effective date for the grant of service connection for PTSD is March 11, 2004.    

Higher Initial Disability Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the March 2011 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating, now effective from March 11, 2004 (see above) to December 3, 2010, and a 30 percent disability rating effective from December 4, 2010, the date of the VA psychological examination.  

The Veteran asserts that his PTSD symptoms, which include anger, irritability, social isolation, conflict with family members, anxiety, insomnia, flashbacks, and nightmares warrant higher disability ratings throughout the initial rating period on appeal.   

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent disability rating, but no higher, for the period from December 4, 2010, forward.  

Specifically, from December 4, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as anger, irritability, difficulty in adapting to stressful circumstances, social isolation, anxiety, occasional panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effects work and social relationships, which more nearly approximates the criteria for a 70 percent rating.  Moreover, the Board notes that the level of occupational and social impairment remained relatively the same both before and after December 4, 2010, when the 30 percent disability rating went into effect.  

For example, the evidence relevant to the rating period from December 4, 2010, forward, demonstrates continued difficulty with anger and irritability, which has a significant impact on the Veteran's occupational and social functioning.  For example, in April 2012, he threatened to break his aunt's neck, and it was noted that he had few friends, no contact with one of his sons, and only minimal contact with his other son.  Other treatment notes from 2011 and 2012 note ongoing problems with anger and irritability, social isolation, and conflict with and/or avoidance of family members.  

In February 2012, the Veteran's VA treating psychiatrist (since 2005) noted that his PTSD and concomitant mood problems hinder his social interactions and appeared to be worsening, described him as having poor social interactions, and stated he is unable to maintain stability in a work environment.     

In a January 2015 Medical Review and Opinion, Dr. E.T. described PTSD symptoms including insomnia, anxiety with occasional panic attacks, daily intrusive thoughts, flashbacks, social isolation with few friends, frequent bouts of irritability and outbursts of anger, hypervigilance, difficulty concentrating, and moderately severe depression.  She opined that his PTSD symptoms had remained at the same level of severity despite medication and treatment since 2004.  

Moreover, the Board notes that GAF scores assigned after December 4, 2010 were actually lower than those assigned prior to December 4, 2010.  Namely, VA treatment notes from 2011 and 2012 show GAF scores between 45 and 50, which, as noted above, reflect serious symptoms or serious impairment in social or occupational functioning.  Prior to December 2010, while there were a number of scores in this range, there were also multiple GAF scores reflecting milder symptoms, indicating that the Veteran's PTSD symptoms did not improve subsequent to December 4, 2010 (see, for example, the GAF scores of 70, 65, and 58 assigned in VA treatment notes dated December 19, 2008, June 26, 2009, and September 4, 2009, respectively).  

In sum, the Board finds that the evidence relevant to the rating period from December 4, 2010, forward, is at least in equipoise as to whether the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  In this regard, the Board in particular notes the symptoms of ongoing anger and irritability, which have contributed to his social isolation and conflict with family members, as well as his disturbances of mood, depression, and difficulty adapting to stressful circumstances.  

In addition, as noted above, the GAF scores assigned since December 4, 2010 reflect serious symptoms, which are commensurate with a 70 percent disability rating.  In this case, the level of social and occupational impairment reflected by the GAF scores ranging from 45 to 50 is supported by the evidence, which demonstrates that the Veteran has few friends, is socially isolated, and has frequent conflict with family members, primarily due to his anger and irritability.  Such symptoms are commensurate with a higher 70 percent rating.   

In sum, the evidence is at least in equipoise as to whether there is occupational and social impairment with deficiencies in most areas, which more nearly approximates a higher 70 percent disability rating, for the period from December 4, 2010, forward.

The Board finds that the weight of the evidence is against the assignment of a 100 percent rating for any part of the initial rating period on appeal because the evidence does not demonstrate total occupational and social impairment.  As noted above, although the Veteran reported social isolation and difficulty getting along with others, he also reported that he had several friends, at least some contact with one of his sons, and lived with his mother.  Further, no symptoms commensurate with the criteria for a 100 percent rating category were present during any part of the initial rating period on appeal.

The Board acknowledges the GAF score of 37 assigned in April 2012, when the Veteran threatened violence against his aunt.  However, the evidence does not demonstrate that there has been impairment in reality testing or communication at any time during the rating period on appeal.  Moreover, such a GAF score can also represent major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, which is commensurate with the criteria for the 70 percent disability rating assigned herein.      

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran described and the findings made by the various medical professionals, such as irritability and anger, depression, nightmares, insomnia, and flashbacks, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, sleep impairment, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD (his only service-connected disability) is more severe than is reflected by the assigned ratings.  As was explained above, the criteria for an even higher rating were considered, but the now-assigned 70 percent rating is most appropriate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable due to his service-connected PTSD, his sole service-connected disability, which is evaluated as 70 percent disabling since March 11, 2004.  The evidence of record reflects that he has not worked since 2004.      

The Board notes that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran has one disability rated at 60 percent or more.  

Moreover, after a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he was unable to secure or follow substantially gainful employment due to his service-connected PTSD, standing alone.

The evidence in favor of the claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected PTSD, as well as the contentions of his attorney (see, in particular, the April 2015 Informal Brief submitted by the Veteran's attorney).      

In addition, a March 2004 VA treatment note indicates that the Veteran had extreme difficulty with irritability and rage, and that he had lost numerous jobs because of his temper.  

A VA clinical psychologist also noted that the Veteran had lost numerous jobs due to his temper in an August 2004 VA psychological examination report.  In that same report, it was noted that the Veteran stated that his aunt refused to give him a job because he was "too temperamental," and that his previous manager had told him that his coworkers were afraid of him.  

In a December 2004 statement, the Veteran's mother said that he had little stability in his work due to his PTSD symptoms, including paranoia that he was being "picked on" by others.  

A February 2008 VA Form 21-4192 completed by the Veteran's most recent employer indicates that he was terminated in June 2003 due to failure to meet performance requirements.  A June 2011 statement from a former coworker indicates that the Veteran was subject to violent mood swings to the point at which he was ready to fight his coworkers.  Moreover, the Veteran stated that he felt that there was always someone out to get him, whether it was his supervisors or coworkers.  As a result, the coworker stated that the Veteran became unable to concentrate on his responsibilities.  In addition, his mood swings were so bad that his coworkers did not want to be around him or work in the same area because they were afraid of him.    

In February 2012, Dr. A., the Veteran's VA treating psychiatrist, completed an Assessment of Ability to do Work-Related Activities in which she stated that the Veteran's ability to follow work rules, relate to coworkers, deal with the public, interact with supervisors, deal with work stresses, and maintain attention and concentration were poor due to his PTSD symptoms.  Moreover, she opined that his ability to carry out complex job instructions was poor as a result of poor memory, concentration, organizational skills, and social interactions.  Finally, Dr. A. stated that the Veteran was unable to maintain stability in a work environment.  

In a January 2015 report, Dr. E.T., a private psychologist, opined that it is more likely than not that the Veteran has been unable to obtain and sustain substantial, gainful work activity due to his PTSD since March 2004.  She reasoned, after reviewing his medical records, that his PTSD symptoms had remained at the same level of severity since 2004 in spite of medication and treatment.  Moreover, she cited to the June 2011 statement from the Veteran's former coworker.  In an April 2015 statement, the Veteran's current VA treating psychiatrist stated that he agreed with Dr. E.T.'s conclusions.  

The evidence weighing against the Veteran's claim for TDIU includes the December 2010 VA examination report, in which the VA examiner, a nurse practitioner, opined that the Veteran's PTSD symptoms were controlled by medication, and thus did not cause any occupational impairment.  The Board agrees with Dr. E.T.'s March 2015 statement in which she observes that the VA examiner's conclusions are not consistent with the other medical evidence of record or even her own observations of the Veteran's symptoms and reported history.  

Based on the above, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected PTSD.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

With regard to the TDIU claim, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Because the remainder of the current appeal arises from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

At the February 2015 Board hearing, the Veteran stated that he was receiving Social Security Disability (SSD) benefits for his PTSD since 2011.  The undersigned held the record open to allow him to submit any relevant records from the Social Security Administration (SSA).  Subsequently, the Veteran and his attorney submitted several medical opinions, but did not submit any records from the SSA.  In light of the grant of the increased rating and TDIU claims herein, the Board finds that a remand to obtain those records is not necessary, and that the absence of any SSA records has not prejudiced the Veteran.  

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in August 2004 and December 2010.  The Veteran's history was taken, and complete psychological examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).








[CONTINUED ON NEXT PAGE]

ORDER

An effective date of March 11, 2004, for the award of service connection for PTSD is granted.  

A disability rating in excess of 70 percent for PTSD prior to December 4, 2010, is denied.  

A 70 percent disability rating for the service-connected PTSD, but no higher, from December 4, 2010, is granted.

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


